Exhibit 10.7

EIGHTH AMENDMENT TO REDEVELOPMENT AGREEMENT

THIS EIGHTH AMENDMENT TO THE REDEVELOPMENT AGREEMENT (“Eighth Amendment”) is
made and entered into effective this 26th day of April, 2013, by and between
LAND CLEARANCE FOR REDEVELOPMENT AUTHORITY OF THE CITY OF ST. LOUIS (“LCRA”), a
public body corporate and politic established pursuant to the Land Clearance for
Redevelopment Authority Law of the State of Missouri and PINNACLE ENTERTAINMENT,
INC., a corporation duly organized and existing under the laws of the State of
Delaware (“Redeveloper” or “Pinnacle”).

RECITALS

A. On April 22, 2004, LCRA and Redeveloper entered into that certain
Redevelopment Agreement which governs among other things the development of
certain real property described in the Redevelopment Agreement in the City of
St. Louis, Missouri, which agreement has been amended seven (7) times
(collectively, the “Redevelopment Agreement”).

B. Pursuant to the Redevelopment Agreement, one of the Redeveloper’s obligations
was to make an annual payment of One Million Dollars ($1,000,000) to the City of
St. Louis (the “City”) following the opening of the Redeveloper’s gaming project
located in St. Louis County as described in the Redevelopment Agreement as the
“City Services Fee” for services and capital improvements within the downtown
area of the City.

C. LCRA and Redeveloper desire to provide for payment of the City Services Fee
to LCRA rather than the City to be used to further the economic development
activities within the City, including the downtown area and to amend the
Redevelopment Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by the
parties hereto, the LCRA and Redeveloper agree as follows:

1. The Redevelopment Agreement is amended as follows:

A. Subsection 2.2 (v) is hereby amended and restated as follows:

(v) in consideration of the City’s and LCRA’s cooperation regarding certain City
and LCRA actions, including but not limited to, vacation of streets and
rights-of-way, and to assure the continued delivery of quality City services
related to the Project and economic development activities throughout the City,
the Redeveloper shall make, by January 31st of each year commencing on the
January 31st immediately following MGC licensure of Redeveloper for any gaming
project operated by Redeveloper located in the County (the “County Project”)
which County Project opens within seven (7) years of the initial Licensure of
Redeveloper for the Project, and provided the County Project continues in
operation thereafter, an annual payment to LCRA of One Million and No/100
Dollars ($1,000,000.00) (the “City Services Fee”). The LCRA shall use the City
Services Fee proceeds for services and/or capital improvements within the City,
including the downtown area of the City, on behalf of the City, such services
and capital improvements to be designated by the LCRA in its sole discretion.
This City Services Fee shall be in addition to all other payments by the
Redeveloper to the City or LCRA pursuant to this Agreement and otherwise
required by law.



--------------------------------------------------------------------------------

2. Except as modified and amended by this Amendment, the Redevelopment Agreement
shall remain in full force and effect in accordance with the respective terms
thereof. Unless the context otherwise indicates, all other terms and conditions
of the Redevelopment Agreement which are the same as or directly related to the
revised terms and conditions set out in this Amendment are similarly modified to
be consistent with this Amendment. The provisions of this Amendment shall inure
to the benefit of and be binding upon the parties hereto, their successors and
assigns. Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Redevelopment Agreement.

3. This Eighth Amendment may be executed in counterparts.

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
date first written above.

 

LAND CLEARANCE FOR
REDEVELOPMENT AUTHORITY By:  

/s/ Rodney Crim

Name:   Rodney Crim Title:   Executive Director PINNACLE ENTERTAINMENT, INC. By:
 

/s/ John A. Godfrey

Name:   John A. Godfrey Title:   Executive Vice President, Secretary and General
Counsel

 

2